Exhibit 10.17

AGREEMENT

THIS AGREEMENT, made and entered into this 5th day of October, 2007, by and
between CHICAGO MERCANTILE EXCHANGE INC. (“CME”) and BOARD OF TRADE OF THE CITY
OF CHICAGO, INC. (“CBOT”) (collectively “Employer”) and Bryan Durkin
(“Employee”).

R E C I T A L S:

WHEREAS, Employer wishes to retain the services of Employee in the capacity of
Managing Director & Chief Operating Officer, upon the terms and conditions
hereinafter set forth and Employee wishes to accept such employment;

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties mutually agree as follows:

 

1) Employment. Subject to the terms of the Agreement, Employer hereby agrees to
employ Employee during the Agreement Term as Managing Director & Chief Operating
Officer, and Employee hereby accepts such employment. Employee shall be employed
by CBOT from July 12, 2007 until such time CBOT employees are transferred to
employment with CME, which Employer expects to occur effective January 1, 2008.
The transfer of Employee’s employment from CBOT to CME shall not constitute a
termination of employment for the purposes of this Agreement. Employee shall
report to the Employer’s President. The duties of Employee shall include, but
not be limited to, the performance of all duties associated with managing and
overseeing the day to day functions of the Operations and Technology &
Enterprise Computing Divisions. Employee will provide such business and
professional services in the performance of his duties that are consistent with
Employee’s position as Managing Director & Chief Operating Officer, and as shall
reasonably be assigned to him by Employer. Employee shall devote his full time,
ability and attention to the business of Employer during the Agreement Term.

Notwithstanding anything to the contrary contained herein, nothing in the
Agreement shall preclude Employee from participating in the affairs of any
governmental, educational or other charitable institution, engaging in
professional speaking and writing activities, and serving as a member of the
board of directors of a publicly held corporation (except for a competitor of
Employer), provided Employee notifies the Employer’s Board of Directors
(“Board”) prior to his participating in any such activities and as long as the
Board does not determine that any such activities interfere with or diminish
Employee’s obligations under the Agreement. Employee shall be entitled to retain
all fees, royalties and other compensation derived from such activities, in
addition to the compensation and other benefits payable to him under the
Agreement, but shall disclose such fees to Employer.

 

2) Agreement Term. Employee shall be employed hereunder for a term commencing on
July 12, 2007 and expiring on July 11, 2010, unless sooner terminated as herein
provided (“Agreement Term”). The Agreement Term may be extended or renewed only
by the mutual written agreement of the parties.

 

Employee Initials BTD



--------------------------------------------------------------------------------

3) Compensation.

 

  a) Annual Base Salary. Effective July 12, 2007, and continuing through the
Agreement Term, Employer shall pay to Employee a base salary at a rate not than
$500,000 per year (“Base Salary”), payable in accordance with the Employer’s
normal payment schedule.

 

  b) Bonus. Employee shall be eligible to participate in the Amended and
Restated Chicago Mercantile Exchange Holdings Inc. (now CME Group Inc.) Annual
Incentive Plan (the “AIP”) as in existence or as amended from time to time in
accordance with its terms as applicable to Employee.

 

  c) Equity Compensation.

 

  (1) CBOT Equity. Equity issued to Employee in 2005 and 2006 under the CBOT
Holdings, Inc. 2005 Long-Term Equity Incentive Plan (“CBOT Equity Plan”) shall
vest upon the earlier of July 12, 2008 or Employee’s involuntary termination
without Cause (as is defined below in Paragraph 6(d)).

 

  (2) CME Group Equity. Employee shall be eligible to participate in the Chicago
Mercantile Exchange Holdings Inc. (now CME Group Inc.) Amended and Restated
Omnibus Stock Plan (“CME Equity Plan”), as in existence or as amended from time
to time, in accordance with the terms of the CME Equity Plan. In the event of a
“Change in Control” (as defined in the CME Equity Plan) that occurs prior to the
Employee’s termination of employment with the Employer, all options and shares
previously granted to Employee, whether pursuant to this Agreement or otherwise,
will have vesting accelerated so as to become 100% vested. Thereafter, the
options will continue to be subject to the terms, definitions and provision of
the CME Equity Plan and any related equity grant agreement. If Employee is
involuntarily terminated without Cause within sixty (60) days prior to a Change
in Control, all unvested options and shares which would have been outstanding
had the Employee been employed on the date of Change of Control become granted
and 100% vested.

 

4) Benefits. Employee shall be entitled to insurance, vacation and other
employee benefits commensurate with his position in accordance with Employer’s
policies for executives in effect from time to time. Employee acknowledges
receipt of a summary of Employer’s employee benefits policies in effect as of
the date of this Agreement.

 

5) Expense Reimbursement. During the Agreement Term, Employer shall reimburse
Employee, in accordance with Employer’s policies and procedures, for all proper
expenses incurred by him in the performance of his duties hereunder.

 

6) Termination.

 

  a)

Death. Upon the death of Employee, this Agreement shall automatically terminate
and all rights of Employee and his heirs, executors and administrators to
compensation and other benefits under this Agreement shall cease, except for

 

Employee Initials BTD



--------------------------------------------------------------------------------

 

compensation which shall have accrued to the date of death, including accrued
Base Salary, and other employee benefits to which Employee is entitled upon his
death, in accordance with the terms of the applicable plans and programs.

 

  b) Disability. Employer may, at its option, terminate this Agreement upon
written notice to Employee if Employee, because of physical or mental incapacity
or disability, fails to perform the essential functions of his position required
of him hereunder for a continuous period of 90 days or any 120 days within any
12- month period. Upon such termination, all obligations of Employer hereunder
shall cease, except for payment of accrued Base Salary, and other employee
benefits to which Employee is entitled upon his termination hereunder, in
accordance with the terms of the applicable plans and programs. In the event of
any dispute regarding the existence of Employee’s disability hereunder, the
matter shall be resolved as follows: (1) by the determination of a physician
selected by Employer; (2) Employee shall have the right to challenge that
determination by presenting a contrary determination from a physician of his
choice; (3) in such event, a physician selected by agreement of the Employee and
Employer will make the final determination. Employee shall submit to appropriate
medical examinations for purposes of making the medical determinations
hereunder.

 

  c) Cause. Employer may, at its option, terminate Employee’s employment under
this Agreement for Cause. As used in this Agreement, the term “Cause” shall mean
any one or more of the following:

 

  (1) any refusal by Employee to perform his duties and responsibilities under
this Agreement, as determined after investigation by Employer. Employee, after
having been given written notice by Employer, shall have seven (7) days to cure
such refusal;

 

  (2) any intentional act of fraud, embezzlement, theft or misappropriation of
Employer’s funds by Employee, as determined after investigation by Employer, or
Employee’s admission or conviction of a felony or of any crime involving moral
turpitude, fraud, embezzlement, theft or misrepresentation;

 

  (3) any gross negligence or willful misconduct of Employee resulting in a
financial loss or liability to Employer or damage to the reputation of Employer,
as determined after investigation by Employer;

 

  (4) any breach by Employee of any one or more of the covenants contained in
Paragraph 7/Attachment A (Acknowledgment and Acceptance of Confidentiality and
Intellectual Property Policy) or Paragraph 8/Attachment B (Confidentiality,
Non-Competition and Non-Solicitation Agreement);

 

  (5) any violation of any rule, regulation or guideline imposed by Employer or
a regulatory or self regulatory body having jurisdiction over Employer, as
determined after investigation by Employer.

The exercise of the right of Employer to terminate this Agreement pursuant to
this Paragraph 6(c) shall not abrogate any other rights or remedies of Employer
in respect of the breach giving rise to such termination.

 

Employee Initials BTD



--------------------------------------------------------------------------------

If Employer terminates Employee’s employment for Cause, Employee shall be
entitled to accrued Base Salary through the date of the termination of his
employment, other employee benefits to which Employee is entitled upon his
termination of employment with Employer, in accordance with the terms of the
applicable plans and programs. Upon termination for Cause, Employee will forfeit
any unvested or unearned compensation or long-term incentives, unless otherwise
provided herein or specified in the terms of the applicable plans and programs,

 

  d) Termination Without Cause. Upon 30 days prior written notice to Employee,
Employer may terminate this Agreement for any reason other than a reason set
forth in sections (a), (b) or (c) of this Paragraph 6. If, during the Agreement
Term, Employer terminates the employment of Employee hereunder, and he is
considered to have a “separation from service” as defined in Section 1.409A-1(h)
of the Treasury Regulations, for any reason other than a reason set forth in
sections (a), (b) or (c) of this Paragraph 6, Employee shall be entitled to:

 

  (1) receive accrued Base Salary through the date of the termination of his
employment, and other employee benefits to which Employee is entitled upon his
termination of employment with Employer, in accordance with the terms of the
applicable plans and programs;

 

  (2) subject to Employee’s execution and delivery prior to the Release Deadline
(as defined below) of a general release in a form and of a substance
satisfactory to Employer, a one time lump sum severance payment equal to 2 times
his Base Salary as of the date of Employee’s termination for the remaining term
of the Agreement up to a maximum of 24 months of Base Salary, which shall be
paid within 14 days of the later of the delivery of such general release to
Employer or the date on which such general release becomes irrevocable; and

 

  (3) payment of Employee’s premiums for continued coverage under Employer’s
group health plan for twelve (12) months beginning the first day of the month
following the date of termination, if Employee elects, and to the extent
Employee is and remains eligible for, such continued coverage under COBRA.

For purposes hereof, the “Release Deadline” means the deadline prescribed by
Employer for the execution of the general release described in section (d)(2) of
this Paragraph 6, which deadline shall in no event be later than 60 days
following the date the Employee’s employment terminates.

 

  e) Voluntary Termination. Upon 60 days prior written notice to Employer (or
such shorter period as may be permitted by Employer), Employee may voluntarily
terminate his employment with Employer prior to the end of the Agreement Term
for any reason. If Employee voluntarily terminates his employment pursuant to
this section (e), he shall be entitled to receive accrued Base Salary through
the date of the termination of his employment and other employee benefits to
which Employee is entitled upon his termination of employment with Employer, in
accordance with the terms of the applicable plans and programs.

 

Employee Initials BTD



--------------------------------------------------------------------------------

7) Acknowledgment and Acceptance of Confidentiality and Intellectual Property
Policy. The Acknowledgment and Acceptance of Confidentiality and Intellectual
Property Policy executed by Employee and attached hereto as Attachment A is
incorporated into Paragraph 7 of this Agreement.

 

8) Confidentiality, Non-Competition and Non-Solicitation Agreement. The
Confidentiality, Non-Competition and Non-Solicitation Agreement executed by
Employee and attached hereto as Attachment B is incorporated into Paragraph 8 of
this Agreement.

 

9) Remedies. Employee agrees that given the nature of Employer’s business, the
scope and duration of the restrictions in Paragraphs 7 and 8 are reasonable and
necessary to protect the legitimate business interests of Employer and do not
unduly interfere with Employee’s career or economic pursuits. Employee
recognizes and agrees that a breach of any or all of the provisions of
Paragraphs 7 or 8 will constitute immediate and irreparable harm to Employer’s
business advantage, for which damages cannot be readily calculated and for which
damages are an inadequate remedy. Accordingly, Employee acknowledges that
Employer shall therefore be entitled to seek an injunction or injunctions to
prevent any breach or threatened breach of any such provision. Such injunctive
relief shall not be Employer’s sole remedy. Employee agrees to reimburse
Employer for all costs and expenses, including reasonable attorney’s fees and
costs, incurred by Employer in connection with the successful enforcement of its
rights under Paragraphs 7 and 8 of this Agreement.

 

10) Survival. Paragraphs 7, 8, and 9 of this Agreement shall survive and
continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Agreement.

 

11) Arbitration. Except with respect to Paragraph 7 and 8, any dispute or
controversy between Employer and Employee, whether arising out of or relating to
this Agreement, the breach of this Agreement, or otherwise, shall be settled by
arbitration in Chicago, Illinois, in accordance with the following:

 

  a) Arbitration hearings will be conducted by the American Arbitration
Association (AAA). Except as modified herein, arbitration hearings will be
conducted in accordance with AAA’s rules.

 

  b) State and federal laws contain statutes of limitation which prescribe the
time frames within which parties must file a law suit to have their disputes
resolved through the court system. These same statutes of limitation will apply
in determining the time frame during which the parties must file a request for
arbitration.

 

  c) If Employee seeks arbitration, Employee shall submit a filing fee to the
AAA in an amount equal to the lesser of the filing fee charged in the state or
federal court in Chicago, Illinois. The AAA will bill Employer for the balance
of the filing and arbitrator’s fees.

 

  d) The arbitrator shall have the same authority to award (and shall be limited
to awarding) any remedy or relief that a court of competent jurisdiction could
award, including compensatory damages, attorney fees, punitive damages and
reinstatement. Employer and Employee may be represented by legal counsel or any
other individual at their own expense during an arbitration hearing.

 

Employee Initials BTD



--------------------------------------------------------------------------------

  e) Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.

 

  f) Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of Employer and
Employee.

 

12) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (i) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Paragraph) or (ii) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Paragraph),
with the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Paragraph 14:

If Employer, to:

Craig S. Donohue

Chief Executive Officer

Chicago Mercantile Exchange Inc.

30 South Wacker Drive

Chicago, IL 60606

(312) 930-3100

With a copy to:

Kathleen M. Cronin

Managing Director, General Counsel and Corporate Secretary

Chicago Mercantile Exchange Inc.

30 South Wacker Drive

Chicago, IL 60606

(312) 930-3488

If to Employee, to:

Bryan Durkin

17548 Karli Lane

Orland Park, 60467

 

13) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

14)

Entire Agreement. This Agreement constitutes the entire Agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the

 

Employee Initials BTD



--------------------------------------------------------------------------------

 

parties, written or oral, which may have related in any manner to the subject
matter hereof. No other agreement or amendment to this Agreement shall be
binding upon either party including, without limitation, any agreement or
amendment made hereafter unless in writing, signed by both parties. Employee
acknowledges that each of the parties has participated in the preparation of
this Agreement and for purposes of principles of law governing the construction
of the terms of this Agreement, no party shall be deemed to be the drafter of
the same.

 

15) Successors and Assigns. This Agreement shall be enforceable by Employee and
his heirs, executors, administrators and legal representatives, and by Employer
and its successors and assigns.

 

16) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Illinois without regard to
principles of conflict of laws.

 

17) IRS Code Section 409A. Notwithstanding any provision in this Agreement to
the contrary, if any amount payable upon Employee’s termination is deemed by
Employer to be subject to Section 409A at the time of payment, such amount shall
be paid no earlier than six (6) months after the date of his termination. This
Agreement is intended to comply with Section 409A and shall at all times be
interpreted and administered in accordance with such intent. To the extent that
any provision of the Agreement violates Section 409A, such provision shall be
interpreted and/or reformed by Employer to comply with Section 409A.

 

18) Acknowledgment. Employee acknowledges that he has read, understood, and
accepts the provisions of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Chicago Mercantile Exchange Inc.     Bryan Durkin By:  

 

   

/s/ Bryan Durkin

Date:  

 

    Date:   10/5/07 Board of Trade of City of Chicago, Inc.      

By:

 

 

     

Date:

 

 

     

 

Employee Initials BTD



--------------------------------------------------------------------------------

ATTACHMENT A

Acknowledgement and Acceptance of

Confidentiality and Intellectual Property Policy

Acknowledgement and acceptance of the following policies is a condition of your
employment with any CME Group Inc. company.

 

1. Confidential Information.

a. You acknowledge that the successful development and marketing of CME Group
Inc.’s (“CME Group”) and/or any Group Company’s (defined as any subsidiary,
and/or any affiliated company) services and products, including CME Group’s
trading programs and systems, current and potential customer and business
relationships, and business strategies and growth and development plans requires
substantial effort and expense. Such efforts generate for CME Group and/or any
Group Company valuable and proprietary information (“Confidential Information”),
which gives CME Group and/or any Group Company a business advantage over others
who do not have such information. Confidential Information includes, but is not
limited to, trade secrets; patent applications; inventions and invention
disclosures; know- how; works of authorship; design details and specification;
business plans and proposals; procurement requirements; employee, prospect and
customer lists; trading methodologies; marketing plans, systems and programs;
training materials research data bases; computer software; business and
contractual relationships, business forecasts, information regarding third
parties, formulae related to current futures and proposed products services and
other technical, business, and financial information of CME Group and/or any
Group Company not generally known to the public. You further acknowledge that
during your employment by CME Group or any Group Company, your duties may expose
you to Confidential Information, whether generated by CME Group and/or any Group
Company or a third party, and you understand and acknowledge that each and every
component of the Confidential Information constitutes a protectible business
interest of CME Group and/or any Group Company.

b. Throughout your employment with CME Group or any Group Company and at all
times thereafter: (i) you will hold all Confidential Information in the
strictest confidence, take all reasonable precautions to prevent its inadvertent
disclosure to any unauthorized person, and follow all CME Group and/or any Group
Company policies protecting the Confidential Information; (ii) you will not,
directly or indirectly, utilize, disclose, or make available to any other person
or entity, any of the Confidential Information, other than in the proper
performance of your duties during your employment with CME Group or any Group
Company; and (iii) if you learn that any person or entity is taking or
threatening to take any action which would compromise any Confidential
Information, you will promptly advise CME Group of all facts concerning such
action or threatened action.

c. If you receive any subpoena or become subject to any legal obligation that
might require you to disclose Confidential Information, you will provide prompt
written notice of that fact to CME Group, enclosing a copy of the subpoena and
any other documents describing the legal obligation. In the event that CME Group
and/or any Group Company objects to the disclosure of Confidential Information,
by way of a motion to quash or otherwise, you agree to not disclose any
Confidential Information while any such objection is pending.

d. At the request of CME Group (or, without any request, upon termination of
your employment with CME Group or any Group Company for any reason), you will
immediately deliver to CME Group (i) all property of CME Group and/or any Group
Company that is then in your possession, custody or control, including, without
limitation, all keys, access cards, credit cards, computer



--------------------------------------------------------------------------------

hardware (including but not limited to any hard drives, diskettes, laptop
computers and personal data assistants and the contents thereof, as well as any
passwords or codes needed to operate any such hardware), computer software and
programs, data, materials, papers, books, files, documents, records, policies,
client and customer information and lists, marketing information, design
information, specifications and plans, data base information and lists, mailing
lists, notes, and any other property or information that you have relating to
CME Group and/or any Group Company (whether those materials are in paper or
computer-stored form), and (ii) any and all documents or other items containing,
summarizing, or describing any Confidential Information, including all originals
and copies.

 

2. Assignment of Inventions.

a. During and after your employment with CME Group or any Group Company, you
will promptly disclose, assign and transfer to CME Group and/or any Group
Company any right, title or interest in any inventions, designs, discoveries,
works of authorship, creations, ideas, developments, improvements or software
(collectively, “Inventions”), that you may have or acquire, in whole or in part,
as a result of your employment by CME Group and/or any Group Company. This
obligation applies to any Inventions that relate to CME Group’s and/or any Group
Company’s business, whether or not the Inventions are created, originated,
developed or conceived of by you solely or jointly with others, or during
business hours or on personal time, and whether or not the Inventions are
protected or protectible under applicable patent, trademark, service mark,
copyright or trade secret laws. You hereby transfer such Inventions and all
right, title and interest in such Inventions, free of all encumbrances and
restrictions, and agree to promptly take any action, including executing and
delivering any documentation, deemed necessary by CME Group to effectuate the
transfer or prosecution of ownership rights in the United States and any other
country as CME Group may request. In the event that you become unable,
unavailable or unwilling to execute and/or deliver such documentation, you
hereby grant CME Group a power of attorney sufficient to secure for CME Group
any statutorily- available protection for such Inventions.

b. Notwithstanding anything else in this Agreement, you understand that
Paragraph 2.a. shall not apply to general know how or to an invention for which
no equipment, supplies, facility or trade secret information of CME Group and/or
any Group Company was used and which was developed entirely on your own time,
unless the invention (i) relates to the business of CME Group and/or any Group
Company or CME Group’s and/or any Group Company’s actual or demonstrably
anticipated research or development or (ii) results from any work you perform or
have performed for CME Group and/or any Group Company.

c. You acknowledge that any computer programs, documentation, works of
authorship or other copyrightable works that you create in whole or in part
during your employment with CME Group and/or any Group Company shall: (i) be
considered “works made for hire” under Section 101 of the U.S. Copyright Act, 17
U.S.C. § 101; (ii) be considered part of the Confidential Information; and
(iii) be covered by Paragraph 1 above. In the event that the work is deemed not
to constitute such a work made for hire, or in the event that you should
otherwise by operation of law be deemed to retain any rights (whether moral
rights or otherwise) to any work, you agree to assign to CME Group and/or any
Group Company, without further consideration, the entire right, title and
interest in and to each and every such work.

 

2



--------------------------------------------------------------------------------

d. In recognition that the unauthorized disclosure, copying or use of any CME
Group and/or any Group Company Inventions will cause irreparable harm and
significant injury to CME Group, you grant a power of attorney to CME Group
sufficient to obtain any injunctive relief CME Group may seek to enforce the
provisions of this agreement.

I have read and understand the above description of CME Group policies regarding
Confidential Information and Assignment of Inventions. I acknowledge and confirm
that I will comply with these policies.

 

9/11/07

   

Bryan T. Durkin

Date

    Name (Please Print)    

/s/ Bryan T. Durkin

    Signature

 

3



--------------------------------------------------------------------------------

ATTACHMENT B

CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT

This Confidentiality, Non-Competition and Non-Solicitation Agreement (the
“Agreement”), is made and entered into this 11th day of September 2007, by and
between Bryan Durkin (“Employee”) and The Board of Trade of the City of Chicago,
Inc. a CME Group Inc. company, (“Employer” or “CBOT”), a Delaware Corporation,
having its principal place of business at 20 South Wacker Drive, Chicago,
Illinois.

R E C I T A L S:

WHEREAS, Employee is employed by CBOT in the capacity of Managing Director &
Chief Operating Officer;

WHEREAS, CBOT is a wholly-owned subsidiary of CME Group Inc.;

WHEREAS, in performing the job functions of Managing Director & Chief Operating
Officer and any subsequent executive or managerial position, Employee has had,
and will continue to have, personal contact with customers, business partners,
and employees of CBOT, CME Group Inc. and their subsidiary and affiliate
companies (collectively “CME Group”), and Employee has had, and will continue to
have, access to CME Group confidential, proprietary and trade secret
information;

WHEREAS, CME Group has a legitimate business interest in maintaining its
customer and employee relationships and protecting its confidential, proprietary
and trade secret information from disclosure, and Employee acknowledges CME
Group’s legitimate interests in protecting these relationships and this
information;

WHEREAS, Employee is eligible to receive equity in CME Group pursuant to the
Amended and Restated Omnibus Stock Plan and, as a condition to Employee’s
continued eligibility to receive such equity and Employee’s continued employment
with CBOT and/or any other CME Group Inc. subsidiary, Employee agrees to accept
certain restrictions on Employee’s activities both during and after employment
with CBOT and/or any other CME Group Inc. subsidiary which protect CME Group’s
legitimate interests in its customer and employee relationships and
confidential, proprietary and trade secret information;

NOW, THEREFORE, in consideration of such employment, the benefits pertaining
thereto, and other mutual promises, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged.

1. Confidential Information.

a. Employee acknowledges that the successful development and marketing of CME
Group’s services and products, including CME Group’s trading programs and
systems, current and potential customer and business relationships, and business
strategies and growth and development plans requires substantial effort and
expense. Such efforts generate for CME Group valuable and proprietary
information (“Confidential Information”), which gives CME Group a business
advantage over others who do not have such information. Confidential Information
includes, but is not limited to, trade secrets: business plans and proposals;
prospect and customer lists; trading methodologies; marketing plans, systems and
programs; training materials; research data bases; computer software; and other
technical business, and financial information of CME Group not generally known
to the public. Employee further acknowledges that during Employee’s employment
by CBOT and/or any other CME Group Inc. subsidiary, Employee’s duties



--------------------------------------------------------------------------------

will expose Employee to Confidential Information, and Employee understands and
acknowledges that each and every component of the Confidential Information
constitutes a protectible business interest of the CME Group.

b. Throughout Employee’s employment with CBOT and/or any other CME Group Inc.
subsidiary and at all times thereafter: (i) Employee will hold all Confidential
Information in the strictest confidence, take all reasonable precautions to
prevent its inadvertent disclosure to any unauthorized person, and follow all
CME Group policies protecting the Confidential Information; (ii) Employee will
not, directly or indirectly, utilize, disclose, or make available to any other
person or entity, any of the Confidential Information, other than in the proper
performance of Employee’s duties during Employee’s employment with CBOT and/or
any other CME Group Inc. subsidiary; and (iii) if Employee learns that any
person or entity is taking or threatening to take any action which would
compromise any Confidential Information, Employee will promptly advise CME Group
of all facts concerning such action or threatened action.

c. If Employee receives any subpoena or becomes subject to any legal obligation
that might require Employee to disclose Confidential Information, Employee will
provide prompt written notice of that fact to CME Group, enclosing a copy of the
subpoena and any other documents describing the legal obligation. In the event
that CME Group objects to the disclosure of Confidential Information, by way of
a motion to quash or otherwise, Employee agrees to not disclose any Confidential
Information while any such objection is pending.

d. At the request of CME Group (or, without any request, upon termination of
Employee’s employment with CBOT and/or any other CME Group Inc. subsidiary for
any reason), Employee will immediately deliver to CME Group (i) all property of
the Employer that is then in Employee’s possession, custody or control,
including, without limitation, all keys, access cards, credit cards, computer
hardware (including but not limited to any hard drives, diskettes, laptop
computers and personal data assistants and the contents thereof, as well as any
passwords or codes needed to operate any such hardware), computer software and
programs, data, materials, papers, books, files, documents, records, policies,
client and customer information and lists, marketing information, design
information, specifications and plans, data base information and lists, mailing
lists, notes, and any other property or information that Employee has relating
to CME Group (whether those materials are in paper or computer-stored form), and
(ii) any and all documents or other items containing, summarizing, or describing
any Confidential Information, including all originals and copies.

2. Non-Competition. For a period of nine (9) months following the termination of
Employee’s employment with CBOT and/or any other CME Group Inc. subsidiary for
any reason, the Employee will not (i) be employed in an executive or managerial
capacity by, or (ii) provide, whether as an employee, independent contractor,
consultant, or otherwise, any services of an executive or managerial nature or
any services similar to those provided by the Employee to CME Group during
Employee’s employment with CBOT and/or any other CME Group Inc. subsidiary to,
any derivatives exchange or clearing house. Employee acknowledges that the
restrictions contained in this Paragraph 2 are necessary to protect CME Group’s
legitimate interests in its Confidential Information and customer relationships.

3. Non-Solicitation of Employees. Employee agrees that during the term of this
Agreement and for a period of one (1) year following the termination of his
employment with CBOT and/or any other CME Group Inc. subsidiary for any reason,
Employee shall not employ, retain, solicit, for employment or retention,
knowingly assist in the employment or retention of, or seek to influence or

 

- 2 -



--------------------------------------------------------------------------------

induce to leave CBOT’s and/or any other CME Group Inc.’s subsidiary’s employment
or service, any person who is employed or otherwise engaged by CBOT and/or any
other CME Group Inc.’s subsidiary at any time during the one-year period ending
on Employee’s last day of employment with CBOT and/or any other CME Group Inc.
subsidiary. Employee acknowledges that Employer invests a substantial amount of
time and money in recruiting and training, and shares Confidential Information
with, its employees. Employee further acknowledges that the restrictions
contained in this Paragraph 3 are necessary to protect CME Group’s legitimate
interests in its Confidential Information and employee relationships.

 

4. Assignment of Inventions.

a. During and after Employee’s employment with CBOT and/or any other CME Group
Inc. subsidiary, Employee will promptly disclose, assign and transfer to CME
Group any right, title or interest in any inventions, designs, discoveries,
works of authorship, creations, ideas, developments, improvements or software
(collectively, “Inventions”), that Employee may have or acquire, in whole or in
part, as a result of Employee’s employment by CBOT and/or any other CME Group
Inc. subsidiary. This obligation applies to any Inventions that relate to CME
Group’s business, whether or not the Inventions are created, originated,
developed or conceived of by Employee solely or jointly with others, or during
business hours or on personal time, and whether or not the Inventions are
protected or protectible under applicable patent, trademark, service mark,
copyright or trade secret laws. Employee will transfer such Inventions free of
all encumbrances and restrictions, and promptly take any action, including
executing and delivering any documentation, deemed necessary by CME Group to
effectuate the transfer or prosecution of ownership rights in the United States
and any other country as CME Group may request.

b. Notwithstanding anything else in this Agreement, Employee understands that
Paragraph 4.a. shall not apply to general know how or to an invention for which
no equipment, supplies, facility or trade secret information of CME Group was
used and which was developed entirely on Employee’s own time, unless the
invention (i) relates to the business of CME Group or CME Group’s actual or
demonstrably anticipated research or development or (ii) results from any work
Employee performs or has performed for CME Group.

c. Employee acknowledges that any computer programs, documentation, works of
authorship or other copyrightable works that Employee creates in whole or in
part during Employee’s employment with CBOT and/or any other CME Group Inc.
subsidiary shall: (i) be considered “works made for hire” under Section 101 of
the U.S. Copyright Act, 17 U.S.C. § 101; (ii) be considered part of the
Confidential Information; and (iii) be covered by Paragraph 1 above. In the
event that the work is deemed not to constitute such a work made for hire, or in
the event that Employee should otherwise by operation of law be deemed to retain
any rights (whether moral rights or otherwise) to any work, Employee agrees to
assign to CME Group, without further consideration, the entire right, title and
interest in and to each and every such work.

5. Enforcement.

a. Employee agrees that given the nature of CME Group’s business, the scope and
duration of the restrictions contained Paragraphs 1 through 5 of this Agreement
are reasonable and necessary to protect the legitimate business interests of CME
Group and do not unduly interfere with Employee’s career or economic pursuits.
Employee recognizes and agrees that any breach or threatened or anticipated
breach of any part of Paragraphs 1 through 4 of this Agreement will result in
irreparable harm and continuing damage

 

- 3 -



--------------------------------------------------------------------------------

to CME Group, and that the remedy at law for any such breach or threatened or
anticipated breach will be inadequate. Accordingly, in addition to any other
legal or equitable remedies that may be available to CME Group, Employee agrees
that CME Group shall be entitled to seek and obtain an injunction or
injunctions, without bond or other security, to prevent any breach or threatened
or anticipated breach of any such section. Employee agrees to reimburse CME
Group for all costs and expenses, including reasonable attorney’s fees and
costs, incurred by CME Group in connection with the enforcement of its rights
under this Agreement.

b. If any part of this Agreement is held void, illegal, or unenforceable, or in
conflict with any applicable law, every other term of this Agreement shall
remain valid and fully enforceable. If any court refuses to enforce any part of
this Agreement as written, the court shall modify that part to the minimum
extent necessary to make it enforceable under applicable law, and shall enforce
it as so modified. The parties recognize and agree that this Agreement is not
intended to restrict Employee’s activities in violation of Rule 5.6 of the
Illinois Rules of Professional Conduct or any similar rule of another state or
court, and if any court refuses to enforce any part of this Agreement as written
because that part is deemed to violate Rule 5.6 or any such similar rule, the
court shall modify that part to the minimum extent necessary to make it fully
enforceable as to any and all activities not covered by such rule.

6. Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed given when (i) delivered personally or
by overnight courier to the following address of the other party hereto (or such
other address for such party as shall be specified by notice given pursuant to
this Paragraph 6) or (ii) sent by facsimile to the following facsimile number of
the other party hereto (or such other facsimile number for such party as shall
be specified by notice given pursuant to this Paragraph 6), with the
confirmatory copy delivered by overnight courier to the address of such party
pursuant to this Paragraph 6:

If to CME Group, to:

Craig S. Donohue

Chief Executive Officer

Chicago Mercantile Exchange Inc.

20 South Wacker Drive

Chicago, IL 60606

(312) 930-8275

With a copy to:

Kathleen M. Cronin

Managing Director, General Counsel and Corporate Secretary

Chicago Mercantile Exchange Inc.

20 South Wacker Drive

Chicago, IL 60606

(312) 930-3488

If to Employee, to:

Bryan Durkin

17548 Karlin Ln

Orland Park, II 60467

7. Entire Agreement. This Agreement constitutes the entire Agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties,

 

- 4 -



--------------------------------------------------------------------------------

written or oral, which may have related in any manner to the subject matter
hereof. No other agreement or amendment to this Agreement shall be binding upon
either party including, without limitation, any agreement or amendment made
hereafter unless in writing, signed by both parties.

8. Successors, and Assigns. This Agreement shall be enforceable by CME Group and
its successors and assigns.

9. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Illinois
without regard to principles of conflict of laws. The state courts of Cook
County, Illinois and the United States District Court for the Northern District
of Illinois shall have the exclusive jurisdiction over any and all claims,
lawsuits and litigation relating to or arising out of this Agreement.

10. Waivers. The failure of Employer at any time or times to enforce this
Agreement shall in no manner affect its right at a later time to enforce the
same. No waiver by Employer of any provision or of any breach of any covenant in
this Agreement shall be effective unless in writing signed by the Chief
Executive Officer of CME Group, and no waiver in any one or more instances shall
be deemed to be a further or continuing waiver of any such provision or breach
in other instances or a waiver of any other provision or breach of any other
provision or covenant.

11. Waiver of Jury Trial. EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY
IN ANY DISPUTE RELATING TO OR ARISING OUT OF THIS AGREEMENT, AND AGREES TO TAKE
ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

12. At-Will Employment. This Agreement does not in any way change the “at-will”
status of Employee’s employment with CBOT and/or any other CME Group Inc.
subsidiary, under which either the Employee or CBOT and/or any other CME Group
Inc. subsidiary may end the employment relationship at any time with or without
cause or notice.

13. Acknowledgment. Employee acknowledges that he has read, understood, and
accepts the provisions of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

The Board of Trade of the City of Chicago,     Bryan Durkin

a CME Group Inc. company

           

By:

 

/s/ Kathleen M. Cronin

   

/s/ Bryan T. Durkin

Its:

 

Managing Director, General Counsel and Corporate Secretary

     

Date:

  9/20/07     Date:   9/11/07

 

- 5 -